          Case 2:20-cv-05096-PBT Document 9 Filed 05/07/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 Trustees of the University of Pennsylvania
                                                         No. 2:20-cv-05096-PBT
                         Plaintiff,
 vs.                                                     Civil Action

 Credforce America, Inc.

                         Defendant.


                          PRAECIPE TO SUBSTITUTE EXHIBIT

TO THE CLERK OF COURT:

       Please substitute the attached exhibit of the March 18, 2019 agreement between plaintiff

the Trustees of the University of Pennsylvania, through the Aresty Institute of Executive

Education at the Wharton School, and defendant CredForce America, Inc. for Exhibit C attached

to the Complaint (Doc. No. 1) in the above-reference action.

                                                    Respectfully submitted,

                                                    SIRLIN LESSER & BENSON, P.C.

                                                     /s/ Patrick J. Troy
                                                    Patrick J. Troy (PA Id. 89890)
                                                    123 South Broad Street, Suite 2100
Dated: May 7, 2021                                  Philadelphia, PA 19109
                                                    Attorney for Plaintiff




                                               1
          Case 2:20-cv-05096-PBT Document 9 Filed 05/07/21 Page 2 of 2




                             CERTIFICATION OF SERVICE

       I, Patrick J. Troy, hereby certify that, on May 7, 2021, I filed the foregoing praecipe

with the Court’s ECF system and delivered the same to the following via first-class mail

addressed to:

          CredForce America, Inc.
           Attn: Sanjeeva Shukla
      3700 N. Capital of Texas Highway
                 Suite 450A
             Austin, TX 78746




                                                   /s/ Patrick J. Troy




                                              2
